DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This office action is responsive to the amendment filed on 11/06/2020. As directed by the amendment: claims 1, 5, 23, 33, 37, and 43 have been amended and claims 3, 4, 23-32, and 34-36 have been cancelled. Thus, claims 1, 2, 5, 23-28, 33, and 37-43 are presently pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 5, 23, 25, 37, 38, and 43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg et al. (US 6,391,036 B1) in view of McGuckin Jr. et al. (US 6,749,622 B2) and Abbott et al. (US 2007/0073337 A1).
Regarding claim 1 Berg discloses (fig. 1-7 and 13-15) an anchor having a delivery configuration (configuration of fig. 7) and a deployed configuration (configuration of fig. 15), the anchor comprising: 
a base 16 portion having a generally tubular shape and having an outer diameter and an inner diameter (see col. 4 ln. 13-30 and fig. 14) and defining a lumen having a centerline defining a longitudinal axis (see fig. 13-15), wherein the base portion 16 comprises an engagement portion (outer surface) configured to temporarily engage the base portion 16 to a delivery system (see col. 7 ln. 19-45 and col. 5 ln. 33-51), the base portion 16 defining a plurality of flange 
a plurality of shape memory (see col. 4 ln. 9-30) anchor arms (inner elements 14; see fig. 13, 15, and col. 8 ln. 19-43) coupled to the base portion 16 such that in the delivery configuration (configuration of fig. 7) the plurality of shape memory anchor arms (inner elements 14) extend in a first direction that is substantially parallel to the longitudinal axis of the base portion 16 (see fig. 7 and col. 5 ln. 33-51), each of the plurality of shape memory anchor arms (inner elements 14) being comprised of a tissue-penetrating point 14a coupled to and supported by a shaft portion (see col. 8 ln. 19-43 and fig. 14) which is configured for eversion during deployment (see fig. 15 and col. 6 ln. 52-65), 
wherein during deployment each of the shaft portions is configured to self-deploy (see col. 5 ln. 33-64 and col. 6 ln. 52-65) by bending parallel to the longitudinal axis of the base portion (see fig. 15) without self-interfering while the tissue- penetrating point penetrates through tissue (the shaft portions do not interfere with themselves during deployment, see fig. 15 and col. 8 ln. 19-43), and wherein each of the flange element arms (outer elements 14) is configured to self-deploy to extend radially outward relative to the longitudinal axis of the base portion 16 (see col. 5 ln. 33-64 and col. 6 ln. 52-65).
Berg does not expressly disclose the shaft portions evert away from the longitudinal axis of the base portion through an angle greater than 270 degrees and less than 360 degrees while the tissue penetrating point penetrates through tissue. Instead, Berg indicates that shaft portions are formed of a shape memory material and evert away from the longitudinal axis of the base portion through an angle of about 180 degrees.


    PNG
    media_image1.png
    557
    743
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg to have the shape memory arms configured to evert away from a longitudinal axis of a base portion through an angle greater than 270 degrees and less than 360 degrees as the penetrating point penetrates through tissue as taught by McGuckin, for the purpose of improving the engagement of the anchor arms with tissue by drawing the anchor arms tighter and closer to the tissue (see McGuckin col. 11 ln. 25-57 and fig. 6-9).
Berg as modified is silent regarding each of the plurality of shape memory anchor arms is offset circumferentially from each of the flange element arms about the base portion.
However Abbott, in the same filed of endeavor, teaches (fig. 9A) of an anchor comprising a base portion 305, shape memory anchor arms 307 and flange element arms 306 (see fig. 9A), wherein each of the plurality of shape memory anchor arms 307 is offset 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg as modified to have each of the plurality of shape memory anchor arms offset circumferentially from each of the flange element arms about the base portion as taught by Abbott, for the purpose of allowing for greater closing force and can accommodate for differing tissue characteristics (see Abbott ¶0154).
Regarding claim 2, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Berg further discloses (fig. 1-7 and 13-15) the anchor is comprised of a shape memory material (see col. 4 ln. 6-30).
Regarding claim 5, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Berg further discloses (fig. 1-7 and 13-15) the anchor is deployable along an elongate element 40 of the delivery system (see fig. 7, see col. 7 ln. 19-45 and col. 5 ln. 33-51).
Regarding claim 37, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Berg further discloses (fig. 1-7 and 13-15) the plurality of shape memory anchor arms (inner elements 14) are configured to bend in a mushroom-style eversion (the inner elements 14 can be seen to bend to a mushroom-shape; see fig. 15).
Regarding claim 38, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Berg further discloses (fig. 1-7 and 13-15) each of the plurality of shape memory anchor arms (inner elements 14) is formed of a shape memory alloy (see col. 4 ln. 6-30) and is pre-biased to evert to the delivery configuration as the anchor is inserted into the tissue of the patient (see col. 5 ln. 33-64 and col. 6 ln. 52-65).
Regarding claim 43, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 1. Berg further discloses (fig. 1-7 and 13-15) the plurality of shape memory anchor arms (inner elements 14), the base portion 16, and the flange element arms (outer elements 14) are formed from a single tube of shape memory material (see col. 4 ln. 6-30).
Regarding claim 23 Berg discloses (fig. 1-7 and 13-15) an anchor having a delivery configuration (configuration of fig. 7) and a deployed configuration (configuration of fig. 15), the anchor comprising: 
a generally tubular base portion 16 having an outer diameter, an inner diameter, and a longitudinal axis (see col. 4 ln. 13-30 and fig. 13-15); 
anchor arms (inner elements 14; see fig. 13, 15, and col. 8 ln. 19-43) integrally formed as only one part with the generally tubular base portion 16 (see col. 4 ln. 13-30); and 
flange element arms (outer elements 14; see fig. 13, 15, and col. 8 ln. 19-43) integrally formed with and extending from the generally tubular base portion 16 (see col. 4 ln. 13-30 and fig. 15), each of the flange element arms (outer element 14) being atraumatic (see col. 8 ln. 19-43) and operable to elastically bend (see col. 5 ln. 33-64 and col. 6 ln. 52-65); 
wherein each of the anchor arms (inner elements 14) comprises a tissue-penetrating point 14a and a shaft portion (see fig. 14 and col. 8 ln. 19-43); 
wherein in the delivery configuration (configuration of fig. 7) each of the anchor arms (inner elements 14) extends in a first direction that is substantially parallel to the longitudinal axis of the base portion 16 (see fig. 7 and col. 5 ln. 33-51), 
wherein upon deployment to the deployed configuration each of the anchor arms (inner elements 14) is configured to self-deploy (see col. 5 ln. 33-64 and col. 6 ln. 52-65) by everting in a mushroom-style deformation (see fig. 15, the inner elements 14 can be seen to bend to a 
wherein each of the flange element arms (outer elements 14) is configured to radially actuate outward from the longitudinal axis (see fig. 15 and col. 5 ln. 33-64 and col. 6 ln. 52-65).
Berg does not expressly disclose the shaft portions evert away from the longitudinal axis of the base portion through an angle greater than 270 degrees and less than 360 degrees while the tissue penetrating point penetrates through tissue. Instead, Berg indicates that shaft portions are formed of a shape memory material and evert away from the longitudinal axis of the base portion through an angle of about 180 degrees.
However McGuckin, in the same filed of endeavor, teaches (fig. 6-13) of a similar anchor having a plurality of flange elements 30 (see col. 9 ln. 13-17 and fig. 13) and a plurality of anchor arms 12 (see col. 9 ln. 13-17 and fig. 13) coupled to a base portion 14 such that in a delivery configuration (configuration of fig. 6) the plurality of anchor arms 12 extend in a first direction, each of the anchor arms 12 being comprised of a tissue-penetrating point 18 coupled to and supported by a shaft portion (see col. 10 ln. 53-63) which is configured for eversion during deployment (see col. 11 ln. 25-57 and fig. 6-9), wherein during deployment each of the shaft portions is configured to self-deploy by bending parallel to a longitudinal axis of the base portion 14 (see fig. 10) through an angle greater than 270 degrees and less than 360 degrees without self-interfering (see annotated fig. 9A below; everting to an angle of 360 degrees is interpreted as the anchor arm forming a complete circle back to the start of deployment, and the anchor 

    PNG
    media_image1.png
    557
    743
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg to have the shape memory arms configured to evert away from a longitudinal axis of a base portion through an angle greater than 270 degrees and less than 360 degrees as the penetrating point penetrates through tissue as taught by McGuckin, for the purpose of improving the engagement of the anchor arms with tissue by drawing the anchor arms tighter and closer to the tissue (see McGuckin col. 11 ln. 25-57 and fig. 6-9).
Berg as modified is silent regarding each of the anchor arms is offset circumferentially from each of the flange element arms about the base portion.
However Abbott, in the same filed of endeavor, teaches (fig. 9A) of an anchor comprising a base portion 305, shape memory anchor arms 307 and flange element arms 306 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg as modified to have each of the anchor arms offset circumferentially from each of the flange element arms about the base portion as taught by Abbott, for the purpose of allowing for greater closing force and can accommodate for differing tissue characteristics (see Abbott ¶0154).
Regarding claim 25, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 23. Berg further discloses (fig. 1-7 and 13-15) each of the flange element arms (outer elements 14) substantially everts to about 90 degrees from the longitudinal axis of the base portion 16 (see fig. 15 and col. 7 ln. 63 - col. 8 ln. 12).
Claims 24 and 26-28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg in view of McGuckin and Abbott as applied to claim 23 above, and further in view of Christianson et al. (US 2006/0009800 A1).
Regarding claims 24 and 26-28, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 23. Berg as modified is silent regarding each of the flange element arms is covered by a cap of biomaterial; the cap extends between each of the flange element arms; the cap is configured to promote tissue ingrowth; the cap encases each of the flange element arms. 
However Christianson, in the analogous art tissue anchors, teaches (fig. 12-14) of a similar anchor for attaching to tissue the anchor comprising a plurality of anchor arms 40 (see ¶0073 and fig. 12), a plurality of flange element arms 50 (see ¶0079 and fig. 12) wherein each of the flange element arms 50 is covered by a cap of biomaterial 60 (see ¶0082); the cap 60 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg as modified to have a cap of biomaterial over the flange element arms that promotes tissue ingrowth as taught by Christianson, for the purpose of promoting tissue ingrowth to achieve proper tissue repair/healing around the anchor (see Christianson ¶0082).
Claim 33 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg in view of McGuckin and Christianson.
Regarding claim 33 Berg discloses (fig. 1-7 and 13-15) an anchor having a delivery configuration (configuration of fig. 7) and a deployed configuration (configuration of fig. 15), the anchor comprising: 
a generally tubular base portion 16 having an outer diameter, an inner diameter, and a central axis (see col. 4 ln. 13-30 and fig. 13-15); 
anchor arms (inner elements 14; see fig. 13, 15, and col. 8 ln. 19-43) integrally formed as a single, unitary part with the generally tubular base portion 16 (see col. 4 ln. 13-30), each of the anchor arms (inner elements 14) comprising a tissue-penetrating point 14a and a shaft portion (see fig. 14 and col. 8 ln. 19-43), at least the shaft portion being formed of shape-memory material (see col. 4 ln. 8-30) and configured to self-deploy to the deployed configuration (col. 5 ln. 33-64 and col. 6 ln. 52-65); and 
flange element arms (outer elements 14; see fig. 13, 15, and col. 8 ln. 19-43) integrally formed with and extending from the generally tubular base portion 16 (see col. 4 ln. 13-30 and fig. 15), each of the flange element arms (outer element 14) being formed of shape- memory 
wherein in the delivery configuration (configuration of fig. 7) each of the anchor arms (inner elements 14) and each of the flange element arms (outer elements 14) extends in opposite directions that are substantially parallel to a longitudinal axis of the base portion 16 (see fig. 7 and col. 5 ln. 33-51), and upon self-deployment to the deployed configuration (configuration of fig. 15) each of the anchor arms (inner elements 14) is configured to radially actuate to evert away from the central axis of the base portion 16 (see fig. 15) without self-interfering while the tissue- penetrating point penetrates through tissue (the shaft portions do not interfere with themselves during deployment, see fig. 15 and col. 8 ln. 19-43), each of the anchor arms being bent substantially parallel to the central axis (see fig. 15), and 
wherein in the delivery configuration (configuration of fig. 15) each of the flange element arms (outer elements 14) is configured to extend outward from the longitudinal axis of the base portion 16 (see fig. 15).
Berg does not expressly disclose the shaft portions evert away from the longitudinal axis of the base portion through an angle greater than 270 degrees and less than 360 degrees while the tissue penetrating point penetrates through tissue. Instead, Berg indicates that shaft portions are formed of a shape memory material and evert away from the longitudinal axis of the base portion through an angle of about 180 degrees.
However McGuckin, in the same filed of endeavor, teaches (fig. 6-13) of a similar anchor having a plurality of flange elements 30 (see col. 9 ln. 13-17 and fig. 13) and a plurality of anchor arms 12 (see col. 9 ln. 13-17 and fig. 13) coupled to a base portion 14 such that in a delivery configuration (configuration of fig. 6) the plurality of anchor arms 12 extend in a first direction, each of the anchor arms 12 being comprised of a tissue-penetrating point 18 coupled to and 

    PNG
    media_image1.png
    557
    743
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg to have the shape memory arms configured to evert away from a longitudinal axis of a base portion through an angle greater than 270 degrees and less than 360 degrees as the penetrating point penetrates through tissue as taught by McGuckin, for 
Berg as modified is silent regarding a cap of biomaterial covering the flange element arms to render the flange element arms atraumatic, the cap of biomaterial everting with the flange element arms to the deployed configuration.
However Christianson, in the analogous art tissue anchors, teaches (fig. 12-14) of a similar anchor for attaching to tissue the anchor comprising a plurality of anchor arms 40 (see ¶0073 and fig. 12), a plurality of flange element arms 50 (see ¶0079 and fig. 12) wherein each of the flange element arms 50 is covered by a cap of biomaterial 60 (see ¶0082); the cap 60 extends between each of the flange element arms 50 (see fig. 12 and ¶0082); the cap 60 is configured to promote tissue ingrowth (see ¶0082); the cap 60 encases each of the flange element arms 50 (see ¶0082); the cap 60 of biomaterial everting with the flange element arms 50 to a deployed configuration (see fig. 14). 
Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg as modified to have a cap of biomaterial covering the flange element arms to render the flange element arms atraumatic, the cap of biomaterial everting with the flange element arms to the deployed configuration as taught by Christianson, for the purpose of promoting tissue ingrowth to achieve proper tissue repair/healing around the anchor (see Christianson ¶0082).
Claims 39-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berg in view of McGuckin and Christianson as applied to claim 39 above, and further in view of Abbott.
Regarding claim 39, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 33. Berg as modified is silent regarding each of the anchor arms is offset circumferentially from each of the flange element arms about the base portion.

Therefore it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Berg as modified to have each of the plurality of the anchor arms offset circumferentially from each of the flange element arms about the base portion as taught by Abbott, for the purpose of allowing for greater closing force and can accommodate for differing tissue characteristics (see Abbott ¶0154).
Regarding claim 40, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 39. Berg as modified further teaches the cap of biomaterial extends between each of the flange element arms (see Christianson fig. 12 and ¶0082; see also claim 33 above).
Regarding claim 41, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 39. Berg as modified further teaches the cap of biomaterial is configured to promote tissue ingrowth (see Christianson ¶0082; see also claim 33 above).
Regarding claim 42, Berg as modified discloses the claimed invention substantially as claimed, as set forth above for claim 39. Berg as modified further teaches the cap of biomaterial encases each of the flange element arms (see Christianson ¶0082; see also claim 33 above).
Response to Arguments
Applicant’s arguments, see pg. 7, filed 11/06/2020, with respect to the objection of claims 1, 2, 5, 37, 38, and 43 have been fully considered and are persuasive.  The objection of claims 1, 2, 5, 37, 38, and 43 has been withdrawn. 
Applicant’s arguments, see pg. 2, filed 11/06/2020, with respect to the rejection of claim 5 under 35 U.S.C. 112 have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 112 has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1, 2, 5, 37, 38, and 43 in view of Binmoeller have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE H SCHWIKER whose telephone number is (571)272-9503.  The examiner can normally be reached on Monday - Friday 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771